PER CURIAM.
Appellant brought an action which she entitled a “Petition in the Nature of a Bill of Review.” She sought to set aside a decree of divorce which had previously been entered against her. The grounds alleged were that her attorney failed in his duty to present certain evidence with which she had furnished him. The chancellor dismissed the “Petition.”
Bills in the Nature of Bill of Review are abolished by Rule 1.38, Florida Rules of Civil Procedure, 30 F.S.A. Nevertheless, this rule does permit an independent action to set aside a judgment or decree for fraud upon the court. The allegations of appellant’s complaint did not include any fact tending to show that the court was lead into error by fraudulent action of her former husband, the plaintiff in the suit in which the decree of divorce was entered. Therefore, the petition may not bs considered as an independent action authorized by Rule 1.38, Florida Rules of Civil Procedure.
Affirmed.